`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 13, 15-18, 20-21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5613505 A to Campbell et al. (“Campbell”) in view of US 20020170666 A1 to Tathgur et al. (“Tathgur”).
Campbell discloses:
Regarding claim 1: 
smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
a cover (e.g., susceptor layer 300 and a paper overwrap 310) around the smokable material, wherein the cover defines an outer surface of the article and includes a closed circuit of heater material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination, wherein the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the interconnections among susceptor layer 300 and a paper overwrap 310) that is heatable by penetration with a varying magnetic field generator of the apparatus (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, 
a first wrapper (e.g., susceptor layer 300) that encircles the smokable material, the first wrapper comprising a sheet of material (e.g., susceptor layer 300 is a sheet as seen in Fig. 8) and a plurality of discrete portions of the heater material (e.g., discrete portions of suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination, discrete portions of SM seen in Fig. 9 and 10C) in or on the sheet of material that is heatable by penetration with a varying magnetic field (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
a second wrapper (e.g., paper overwrap 310) that encircles the first wrapper, wherein the first and second wrappers being configured such that when the article is used with the apparatus to volatilize at least one component of the smokable material, the second wrapper is between the magnetic field generator of the apparatus and the first wrapper (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and 
an adhesive (e.g., appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate) adhering free ends of the second wrapper to each other (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 10, ln 15-25);
Regarding claim 2: the heater material is in contact with the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 7: the first wrapper comprises a sheet of material (e.g., susceptor layer 300 comprises a sheet), wherein the heater material is disposed on the sheet of material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 13: the cover comprises a plurality of closed circuits of heater material (e.g., circuits of SM seen in Fig. 9 and 10C) that is heatable by penetration with a varying magnetic field (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 15: the heater material comprises a plurality of relatively closely-spaced portions of the heater material (e.g., portions of SM seen in Fig. 9 and 10C), and a plurality of less-closely-spaced portions of the heater material (e.g., portions of SM seen in Fig. 9 and 10C) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 16: the heater material comprises an electrically-conductive material or a magnetic material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 17: the heater material comprises a metal or a metal alloy (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 18: the heater material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 20: an annular mass of the smokable material (e.g., tobacco flavor material TM), and a liner having a closed circuit (e.g., the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the interconnections among susceptor layer 300 and a paper overwrap 310) of heater material that is heatable by penetration with a varying magnetic field, wherein the annular mass of the smokable material is disposed around the liner such that the liner defines an inner surface of the article (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 21:
providing smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
providing a cover (e.g., susceptor layer 300 and a paper overwrap 310) around the smokable material such that the cover defines an outer surface of the article, wherein the cover comprises a closed circuit of heater material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination, wherein the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the interconnections among susceptor layer 300 and a paper overwrap 310) that is heatable by penetration with a varying magnetic field of the apparatus (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), wherein providing the cover comprises: 
providing a first wrapper (e.g., susceptor layer 300) comprising a sheet of material (e.g., susceptor layer 300 is a sheet as seen in Fig. 8) or plurality of discrete portions of the heater material (e.g., discrete portions of suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination, discrete portions of SM seen in Fig. 9 and 10C) in or on the sheet of material that is heatable by penetration with a varying magnetic field around the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
providing a second wrapper (e.g., paper overwrap 310) around the first wrapper, wherein the first and second wrappers being configured such that when the article is used with the apparatus to volatilize at least one component of the smokable material, the second 
adhering free ends of the second wrapper together using adhesive (e.g., appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 10, ln 15-25);
Regarding claim 25: 
an apparatus (e.g., induction heating source 10) comprising a magnetic field generator, the apparatus configured to heat smokable material and volatilize at least one component of the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
an article (e.g., cigarette C, comprised of tobacco flavor medium) for use with the apparatus, wherein the article comprises smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) and a cover (e.g., susceptor layer 300 and a paper overwrap 310) around the smokable material, wherein the cover defines an outer surface of the 4Application No. 15/754,809 article and comprises a closed circuit of heater material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination, discrete portions of SM seen in Fig. 9 and 10C, wherein the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the interconnections among susceptor layer 300 and a paper overwrap 310) that is heatable by penetration with a varying magnetic field (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and wherein the cover comprises: 
a first wrapper (e.g., susceptor layer 300) that encircles the smokable material, the first wrapper comprising a sheet of material (e.g., susceptor layer 300 is a sheet as seen in Fig. 8) and 
a second wrapper (e.g., paper overwrap 310) that encircles the first wrapper, wherein the first and second wrappers being configured such that when the article is used with the apparatus to volatilize at least one component of the smokable material, the second wrapper is between the magnetic field generator of the apparatus and the first wrapper (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and 
an adhesive (e.g., appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate) adhering free ends of the second wrapper to each other (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 10, ln 15-25);
Regarding claim 26: an interface (e.g., interface of induction heating source 10) configured to cooperate with the article, and wherein the magnetic field generator (e.g., induction heating source 10) configured to generate a varying magnetic field that penetrates the heater material when the article cooperates with the interface (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); 
Regarding claim 27: the heater material is a non-magnetic material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and
Regarding claim 28: the closed circuit is disposed such that the closed circuit encircles the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60).
To the extent that it is argued that Campbell does not explicitly disclose a closed circuit of heater material (as recited in claims 1, 21 and 25), Tathgur discloses:
Regarding claims 1, 21 and 25: a closed circuit of heater material (e.g., para 40-41 and claim 7); and
Regarding claim 28: the closed circuit is disposed such that the closed circuit encircles the smokable material (e.g., Fig. 1-3, para 14-21 and 40-41 and claim 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Campbell as suggested and taught by Tathgur in order to achieve quick heating.
Response to Amendment
The amendment of 09/03/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments. The remarks then address the prior art rejection. The remarks note the previous rejection and explain the amendments to independent claims 1, 21 and 25, noting the previous claims and the disclosed benefit of a closed circuit. The remarks then assert that Campbell fails to teach or otherwise describe a closed circuit of heater. The remarks state that Campbell teaches the susceptor layer being a laminate structure with a paper overwrap 310 and that, in such an arrangement, the susceptor layer 300, upon wrapping of the article, would come to lie on top of the paper overwrap 310 and a closed circuit would not be completed. However, the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 26, 2022